DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Battaglia, Reg. No. 64,932, on 3/15/2022.
The application has been amended as follows: 
Claim 22 is amended to recite (in entirety):
“A fuse manufactured by the method according to claim 1 comprising the base plate, the at least partially conductive fabric and the cover layer, which are interconnected by the bonding layers at least in the respective edge regions, wherein the fabric comprises the at least one first fiber which is electrically conductive and which extends along the longitudinal axis from the first end of the fuse to the second end of the fuse and comprises the second fibers which are non-conductive, wherein the at least one first fiber has a higher melting temperature than the second fibers.”

Drawings
The Drawings filed on 6/24/2021 are accepted.

Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-22, the allowability resides in the entirety of the method as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“wherein the fabric comprises at least one first fiber which is electrically conductive, and which extends along the longitudinal axis from the first end of the fuse to the second end of the fuse and comprises second fibers which are non-conductive and which extend at least transversely to the longitudinal axis, wherein the at least one first fiber has a higher melting temperature than the second fibers, 
heating the stacked elements to a temperature which is below the melting temperature of the at least one first fiber and which is above the melting temperature of the second fibers;
maintaining the temperature for a period of time; 
whereby the second fibers melt at least in the region of the at least one first fiber, thereby at least partially releasing the at least one first fiber in the region of the cavities; and 
cooling the stacked elements to room temperature” - claim 1.
Swain (US 3465275 A), Swain (US 2861150 A), Salzer (US 4034328 A), and Oakes (US 4140988 A) disclose conventional fuses with fibers. 
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JACOB R CRUM/Examiner, Art Unit 2835